         Case 3:16-cv-00842-SDD-SDJ                  Document 190   02/20/20 Page 1 of 39



                                UNITED STATES DISTRICT COURT

                                 MIDDLE DISTRICT OF LOUISIANA

EARL PETERS, et al.
                                                                            CIVIL ACTION
versus
                                                                            16-842-SDD-RLB
RAMAN SINGH, et al.

                                                     RULING

         Before the Court are the following motions:

         1) The Motion for Summary Judgment1 filed by Plaintiffs Earl Peters, Russell

             Ware, Lavelle Myers, Wallace Breaux, Herman Bella, Ronald Ailsworth, William

             Dickerson, Ross McCaa, Kevin Mathieu, Iddo Blackwell, and Jimmy Turner

             (collectively, “Plaintiffs”).2

                 a. Defendants, the State of Louisiana, Louisiana Dept. of Public Safety and

                     Corrections, John Bel Edwards, James LeBlanc, Darryl Vannoy, Raman

                     Singh, and Stephanie Lamartinere (“Defendants”), filed an Opposition3

                     to this Motion, to which Plaintiffs filed a Reply.4 Plaintiffs also filed a

                     Supplement in Support,5 to which Defendants filed an Opposition.6

         2) The following Motions for Summary Judgment filed by Defendants:




1
  Rec. Doc. No. 108.
2
  Plaintiff Dan Riley does not join in the motion.
3
  Rec. Doc. No. 170.
4
  Rec. Doc. No. 178.
5
  Rec. Doc. No. 183.
6
  Rec. Doc. No. 186.
58211
                                                                                     Page 1 of 39
        Case 3:16-cv-00842-SDD-SDJ              Document 190         02/20/20 Page 2 of 39



                a. Eight separate Motions for Summary Judgment, seeking to dismiss

                    Plaintiffs’ hernia-related claims.7 Plaintiffs filed an Opposition to each

                    motion,8 and Defendants filed one Reply.9

                b. Three separate Motions for Summary Judgment as to the cataract

                    claims of Plaintiffs Ross McCaa;10 Dan Riley;11 and William Dickerson.12

                    Plaintiffs filed Oppositions to the motions regarding McCaa and

                    Dickerson.13 Defendants filed one Reply.14

        For the following reasons, Plaintiffs’ Motion for Summary Judgment shall be

DENIED, and Defendants’ Motions for Summary Judgment shall be GRANTED.

I.      FACTUAL AND PROCEDURAL BACKGROUND

        Plaintiffs are current or former inmates who suffered from hernias or cataracts

(and, in some cases, both) while incarcerated at the Louisiana State Penitentiary

(“LSP”).15 Plaintiffs allege under 42 U.S.C. § 1983 that Defendants provided

constitutionally deficient medical treatment for their hernias and/or cataracts. Specifically,

Plaintiffs allege that Defendants implemented policies of denying and/or delaying doctor-

prescribed surgeries in deliberate indifference to their serious medical needs in violation

of the Eighth Amendment.16            Plaintiffs also bring claims under the Americans with


7
   Rec. Doc. No. 78 (as to Ross McCaa); Rec. Doc. No. 90 (Herman Bella); Rec. Doc. No. 91 (Ronald
Ailsworth); Rec. Doc. No. 92 (Russell Ware); Rec. Doc. No. 93 (William Dickerson); Rec. Doc. No. 94 (Earl
Peters); Rec. Doc. No. 95 (Lavelle Myers); Rec. Doc. No. 103 (Wallace Breaux).
8
  Rec. Doc. Nos. 143, 131, 130, 155, 141, 156, 157, and 132.
9
  Rec. Doc. No. 173.
10
   Rec. Doc. No. 98.
11
   Rec. Doc. No. 104.
12
   Rec. Doc. No. 116.
13
   Rec. Doc. Nos. 142, 134.
14
   Rec. Doc. No. 173.
15
   Rec. Doc. 56 pp. 6-15.
16
   Id. at p. 28.
58211
                                                                                            Page 2 of 39
        Case 3:16-cv-00842-SDD-SDJ              Document 190         02/20/20 Page 3 of 39



Disabilities Act of 1990, 42 USCA § 12101 et seq (“ADA”), and the Rehabilitation Act, 29

USCA § 701 et seq (“RA”),17 alleging that they are qualified persons with disabilities as

defined by the ADA, that LSP’s policies constitute a facial violation of the ADA (in the

case of the hernia policy), and give rise to a failure to accommodate Plaintiffs’ disabilities

(in the case of both the hernia and cataract policies).

        Plaintiffs argue that they are entitled to summary judgment on their Eighth

Amendment hernia claims because there is no genuine dispute as to whether Defendants’

“If-Reducible-No-Surgery” hernia policy constitutes deliberate indifference to their serious

medical needs. Plaintiffs contend that, when considered by other courts, such policies

“have always, without exception, been found illegal.”18 Likewise, Plaintiffs contend that

they are entitled to summary judgment on their claim that the Defendants established

unconstitutional policies to delay necessary cataract surgeries. On the other hand,

Defendants seek summary judgment in their favor on the deliberate indifference claims,

arguing that the policies in question were not their official policy, were never applied to

some of the Plaintiffs and that, in any event, the care and treatment provided was not

deliberately indifferent.

        As to the ADA/RA claims, Plaintiffs urge the Court to grant summary judgment in

their favor, arguing that the “If-Reducible-No-Surgery” hernia policy violates the ADA on

its face because it “refus[es] surgery to a specific class of individuals with disabilities.”19

With respect to both hernia and cataract-related claims, Plaintiffs argue that the evidence


17
   The claims of Plaintiffs Peters, Ware, Myers, Breaux, Bella, and Ailsworth arise out of complaints
concerning hernias. The claims of Plaintiffs Mathieu, Blackwell, and Turner arise out of complaints
concerning cataracts. Plaintiffs Dickerson and McCaa have claims pertaining to both cataracts and hernias.
18
   Rec. Doc. No. 108-1, p. 32.
19
   Rec. Doc. No. 108-1, p. 43.
58211
                                                                                             Page 3 of 39
        Case 3:16-cv-00842-SDD-SDJ                Document 190         02/20/20 Page 4 of 39



demonstrates that the Defendants “failed to accommodate Plaintiffs’ disabilities, and

excluded them from participation in programs due to their disabilities.”20 Meanwhile,

Defendants argue that summary judgment should issue in their favor because Plaintiffs’

claims are properly classified as arising out of deliberate medical indifference, not the

ADA.

        The Court will address the parties’ arguments in turn.

II.     LAW AND ANALYSIS

        A. Motions for Summary Judgment

        Summary judgment should be granted if the record, taken as a whole, “together

with the affidavits, if any, show that there is no genuine issue as to any material fact and

that the moving party is entitled to a judgment as a matter of law.”21 “When assessing

whether a dispute to any material fact exists, we consider all of the evidence in the record

but refrain from making credibility determinations or weighing the evidence.”22 The

Supreme Court has interpreted the plain language of Rule 56(c) to mandate “the entry of

summary judgment, after adequate time for discovery and upon motion, against a party

who fails to make a showing sufficient to establish the existence of an element essential

to that party’s case, and on which that party will bear the burden of proof at trial.”23 A party

moving for summary judgment “must ‘demonstrate the absence of a genuine issue of




20
   Rec. Doc. No. 108-1, p. 55.
21
   Fed.R.Civ.P. 56(c); New York Life Ins. Co. v. Travelers Ins. Co., 92 F.3d 336, 338 (5th Cir. 1996); Rogers
v. Int’l Marine Terminals, Inc., 87 F.3d 755, 758 (5th Cir. 1996).
22
   Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398-99 (5th Cir. 2008)(citing
Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150, 120 S.Ct. 2097, 147 L.Ed.2d 105 (2000)).
23
   Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S.Ct. 2548, 2552, 91 L.Ed.2d 265 (1986). See also
Gunaca v. Texas, 65 F.3d 467, 469 (5th Cir. 1995).
58211
                                                                                                Page 4 of 39
        Case 3:16-cv-00842-SDD-SDJ                Document 190         02/20/20 Page 5 of 39



material fact,’ but need not negate the elements of the nonmovant’s case.”24 If the moving

party “fails to meet this initial burden, the motion must be denied, regardless of the

nonmovant’s response.”25

        If the moving party meets this burden, Rule 56(c) requires the nonmovant to go

beyond the pleadings and show by affidavits, depositions, answers to interrogatories,

admissions on file, or other admissible evidence that specific facts exist over which there

is a genuine issue for trial.26 The nonmovant’s burden may not be satisfied by conclusory

allegations, unsubstantiated assertions, metaphysical doubt as to the facts, or a scintilla

of evidence.27 Factual controversies are to be resolved in favor of the nonmovant, “but

only when there is an actual controversy, that is, when both parties have submitted

evidence of contradictory facts.”28 The Court will not, “in the absence of any proof,

assume that the nonmoving party could or would prove the necessary facts.”29 Unless

there is sufficient evidence for a jury to return a verdict in the nonmovant’s favor, there is

no genuine issue for trial.30

        The Court “has no duty to search the record for material fact issues. Rather, the

party opposing the summary judgment is required to identify specific evidence in the

record and to articulate precisely how this evidence supports his claim.”31 “Conclusory


24
   Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)(en banc)(quoting Celotex, 477 U.S. at 323-
25, 106 S.Ct. at 2552).
25
   Id. at 1075.
26
   Wallace v. Texas Tech Univ., 80 F.3d 1042, 1046-47 (5th Cir. 1996).
27
   Little, 37 F.3d at 1075; Wallace, 80 F.3d at 1047.
28
   Wallace, 80 F.3d at 1048 (quoting Little, 37 F.3d at 1075). See also S.W.S. Erectors, Inc. v. Infax, Inc.,
72 F.3d 489, 494 (5th Cir. 1996).
29
   McCallum Highlands v. Washington Capital Dus, Inc., 66 F.3d 89, 92 (5th Cir. 1995), as revised on denial
of rehearing, 70 F.3d 26 (5th Cir. 1995).
30
   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249-51, 106 S.Ct. 2505, 2511, 91 L.Ed.2d 202 (1986).
31
   RSR Corp. v. International Ins. Co., 612 F.3d 851, 857 (5th Cir. 2010)(citing Ragas v. Tenn. Gas Pipeline
Co., 136 F.3d 455, 458 (5th Cir. 1998)).
58211
                                                                                                Page 5 of 39
        Case 3:16-cv-00842-SDD-SDJ              Document 190         02/20/20 Page 6 of 39



allegations unsupported by specific facts, however, will not prevent an award of summary

judgment; ‘the plaintiff [can]not rest on his allegations … to get to a jury without any

significant probative evidence tending to support the complaint.’”32

        B. Deliberate Indifference – Eighth Amendment

        To establish liability in connection with a claim for deliberate medical indifference,

a prisoner-plaintiff must be able to show that appropriate medical care has been denied

and that the denial has constituted “deliberate indifference to serious medical needs.”33

“Deliberate indifference is an extremely high standard to meet.”34 In order to prevail, the

plaintiff must show that the defendant “refused to treat him, ignored his complaints,

intentionally treated him incorrectly, or engaged in any similar conduct that would clearly

evince a wanton disregard for any serious medical needs.”35 Further, the plaintiff must

establish that the defendant possessed a culpable state of mind.36

        In Mayweather v. Foti, the Fifth Circuit emphasized that a plaintiff may be in pain,

but that pain does not in and of itself establish deliberate indifference:

        [T]he record shows that [the plaintiff] received continuous treatment for his
        back injury despite his incarceration. The treatment may not have been the
        best that money could buy, and occasionally, a dose of medication may
        have been forgotten, but these deficiencies were minimal, they do not show
        an unreasonable standard of care, and they fall far short of establishing
        deliberate indifference by the prison authorities. Continuing back pain is
        unpleasant. Its existence does not, however, in and of itself demonstrate
        that a constitutional violation occurred.37




32
   Nat’l Ass’n of Gov’t Employees v. City Pub. Serv. Bd. of San Antonio, Tex., 40 F.3d 698, 713 (5th Cir.
1994)(quoting Anderson, 477 U.S. 249)(citation omitted)).
33
   Estelle v. Gamble, 429 U.S. 97, 106 (1976); Johnson v. Treen, 759 F.2d 1236, 1237 (5th Cir. 1985).
34
   Domino v. Texas Dep’t of Crim. Justice, 239 F.3d 752, 756 (5th Cir. 2001).
35
   Id. (quoting Johnson, 759 F.2d at 1238).
36
   Farmer v. Brennan, 511 U.S. 825, 838 (1994)(citing Wilson v. Seiter, 501 U.S. 294, 298 (1991)).
37
   Mayweather v. Foti, 958 F.2d 91, 91 (5th Cir. 1992).
58211
                                                                                            Page 6 of 39
        Case 3:16-cv-00842-SDD-SDJ               Document 190        02/20/20 Page 7 of 39



Indeed, the Fifth Circuit has held that the Eighth Amendment “proscribes only medical

care so unconscionable as to fall below society’s minimum standards of decency.”38

        For a prison official to be held liable, “the official must both be aware of facts from

which the inference could be drawn that a substantial risk of serious harm exists, and he

must also draw the inference.”39 “Mere negligence, neglect, or medical malpractice” does

not constitute deliberate indifference.40          Even “gross negligence” does not establish

deliberate indifference.41 Rather, “subjective recklessness as used in the criminal law” is

the appropriate standard for “deliberate indifference” under the Eighth Amendment.42 The

mere delay of medical care can also constitute an Eighth Amendment violation but only

“if there has been deliberate indifference [that] results in substantial harm.”43

                1) Deliberate Indifference Claims Based on Hernia Policy

        A hernia “occurs when there is a small opening in the lining of the abdominal wall,

and part of the intestine pokes through this hole.”44 A hernia is “reducible” when the

protruding intestine can be pushed back into the body.45 Plaintiffs’ first deliberate

indifference claim challenges LSP’s alleged policy of managing reducible hernias non-

operatively, a policy that Plaintiffs dub the “If-Reducible-No-Surgery Policy.”46 Plaintiffs

move for summary judgment on this claim, arguing that it is undisputed that this policy

existed and that the policy resulted in DOC officials “cancelling hernia surgery referrals



38
   Gibson v. Collier, 920 F.3d 212, 216 (5th Cir. 2019), (citing Estelle v. Gamble).
39
   Id. at 837.
40
   Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).
41
   Hernandez v. Tex. Dep’t of Prot. and Reg. Servs., 380 F.3d 872, 882 (5th Cir. 2004).
42
   Farmer, 511 U.S. at 839-40.
43
   Easter v. Powell, 467 F.3d 459, 463 (5th Cir. 2006).
44
   Delker v. Maass, 843 F. Supp. 1390, 1393 (D. Or. 1994).
45
   Rec. Doc. No. 109-2, p. 2 (Declaration of Dr. Wagih Mando).
46
   Rec. Doc. No. 108-1, p. 2.
58211
                                                                                          Page 7 of 39
        Case 3:16-cv-00842-SDD-SDJ              Document 190         02/20/20 Page 8 of 39



made by prison doctors.”47 Moreover, Plaintiffs claim that the If-Reducible-No-Surgery

Policy, which the parties agree was initially implemented in response to the April 2013

closure of the Earl K. Long charity hospital that had theretofore performed surgeries for

LSP inmates,48 “became the permanent policy of the DOC” in 2014.49

        Based on the parties’ briefs and the evidence in the record, there appears to be no

genuine dispute as to whether LSP had a policy of treating reducible hernias non-

surgically during the transitional period following the closure of Earl K. Long. Semantic

quibbles as to whether the surgeries were “held,” “declined,” or “cancelled” aside, both

parties agree that it did.50 But Plaintiffs’ deliberate indifference claim goes one step

further, arguing that If-Reducible-No-Surgery became the permanent policy at LSP.

Plaintiffs support that contention by reference to a Department of Corrections document

entitled “Clinical Referral Guidelines for Offender Care, 2014 Edition,”51 which contains

the following sentence: “if hernia is reducible continue to manage non-operatively.”52

Defendants deny that that document is a statement of official LSP policy, calling it an

“unauthenticated purported ‘policy.’”53

        In fact, Defendants identify specific evidence in the record that the document cited

by Plaintiffs was not the official LSP policy on hernia management. For example, at the

deposition of Defendant Dr. Raman Singh, then the Medical Director for the Department


47
   Rec. Doc. No. 108-1, p. 13.
48
   See Rec. Doc. No 108-1, p. 16 (“The If-Reducible-No-Surgery policy was formalized around the time that
inmate medical care was being transferred from the Charity hospital system to the DOC”).
49
   Rec. Doc. No. 108-1, p. 16 (emphasis added).
50
   See, e.g., Rec. Doc. No. 108-1, p. 12 (“The decision that reducible hernias would be ‘managed non-
operatively’ is referred herein as the DOC’s ‘If-Reducible-No-Surgery’ policy”); Rec. Doc. No. 170, p. 1
(“policy implemented in 2013, the hold hernia surgeries for reducible hernias”).
51
   Rec. Doc. No. 109-18.
52
   Rec. Doc. No. 109-18, p. 15.
53
   Rec. Doc. No. 170, p. 4.
58211
                                                                                            Page 8 of 39
        Case 3:16-cv-00842-SDD-SDJ               Document 190         02/20/20 Page 9 of 39



of Public Safety & Corrections, Plaintiffs’ counsel presented Dr. Singh with a copy of this

document. Dr. Singh observed that the document contained only a cursory mention of

hernias, with “hernia being addressed in one paragraph with three sentences.”54 Dr. Singh

further testified regarding the cluttered and unclear nature of the document, noting that

Page 15, the page containing the brief mention of hernias, also contains what appears to

be an excerpt from an email or other communication about an inmate (“Hi – we have a

lady from LCIW here today for urology . . . of course she says she lied when she was

arrested about her DOB . . .)55 “That’s a very confidential information [sic]. That sentence

does not belong to a guideline,”56 Dr. Singh testified. “[I]f there’s a contradiction between

[the two alleged policy documents], Exhibit K is the document to go to,”57 he stated.

        Exhibit K is a document entitled “Referral Guidelines: Hernia,”58 that Defendants

contend was the actual permanent hernia policy from 2014 forward. At Dr. Singh’s

deposition, he testified that he convened “a work group of the providers” who were to

“review any and all hernia literature, talk to surgeons, talk to hernia experts” in order to

generate “consensus guidelines”59 for the management of hernias at LSP. Counsel asked

Dr. Singh, “is this the document you’re talking about?”60 and showed him the “Referral

Guidelines: Hernia” document. After reviewing it, Dr. Singh stated, “[t]his is the hernia



54
   Rec. Doc. No. 94-5, p. 127, lines 3-5.
55
   Rec. Doc. No. 109-18, p. 15. The Court further notes that Plaintiffs’ document contains multiple pages of
instructions on how to use the Eceptionist software that LSP uses for managing inmates’ health care. The
document offers step-by-step instructions on how to enter a referral, how to close an appointment, etc. It
also lists various personnel and their contact information, along with other apparently random excerpts from
emails pertaining to specific inmates and their care.
56
   Rec. Doc. No. 94-5, p. 129, ll. 13-14.
57
   Id., ll. 10-13.
58
   Rec. Doc. No. 170-4.
59
   Rec. Doc. No. 94-5, p. 124, ll. 13-17.
60
   Id., ll. 20-21.
58211
                                                                                               Page 9 of 39
        Case 3:16-cv-00842-SDD-SDJ        Document 190       02/20/20 Page 10 of 39



guideline.”61 The Court also notes that Dr. Randy Lavespere, the Medical Director at LSP,

was presented with a copy of the same document at his deposition and stated, “These

are the hernia guidelines for the Department of Corrections.”62

        In short, Plaintiffs fail to demonstrate, as a matter of undisputed fact, that If-

Reducible-No-Surgery became the permanent policy at LSP. And, Defendants have

countered with evidence to support their contention that a different document – “Referral

Guidelines: Hernia” – was actually LSP’s policy as of March 2014. That policy does not

adopt an If-Reducible-No-Surgery approach. It clearly states that referrals for specialty

care will be made (1) if the hernia is non-reducible, (2) if it is “very large in size failing

medical management,” (3) if there are “any signs/symptoms indicating incarceration or

strangulation,” or (4) if the hernia causes “significant pain/discomfort requiring

narcotics/inpatient pain management.”63 Plaintiffs argue that If-Reducible-No Surgery is

unconstitutional because it “miss[es] the category of reducible hernias where surgery is

required.”64 The Court finds that this re-written policy clearly contemplates surgery for

certain reducible hernias. Thus, Plaintiffs fail to establish that Defendants had a policy of

no surgical intervention for reducible hernias.

        Having failed to show that non-surgical management was the official “blanket

policy” for reducible hernias after March 2014, Plaintiffs also fail to show a lack of dispute

with respect to their contention that the If-Reducible-No-Surgery Policy became

permanent on an informal or de facto basis after that date. Plaintiffs attempt to prove as



61
   Rec. Doc. No. 94-5, p. 126, line 25.
62
   Rec. Doc. No. 111-14, p. 10.
63
   Rec. Doc. No. 170-4, p. 1.
64
   Rec. Doc. No. 108-1, p. 7.
58211
                                                                                 Page 10 of 39
        Case 3:16-cv-00842-SDD-SDJ               Document 190   02/20/20 Page 11 of 39



much by citing the “Hernia Repair List”65 maintained by Defendants, noting that “forty-four

out of the seventy inmates . . . were noted to have been ‘Declined by HQ’”66 for surgical

repair of their hernias. Although the list does show that forty-four inmates have a

“declined” notation next to their name, there is no indication on the list when that

declination took place or was entered; the list only provides the date of diagnosis and, in

some cases, the date an inmate was seen in the surgery clinic. In other words, the list

does not demonstrate that the blanket policy continued beyond March 2014 because it

offers no indication of when the surgeries were declined.

        Likewise, Plaintiffs’ attempt to use email evidence to show that the If-Reducible-

No-Surgery policy was “strictly enforced by DOC HQ”67 after 2014 fails because the

evidence that they cite does not actually support that contention. The argument concerns

a pilot program to conduct hernia surgeries at the hospital at Lallie Kemp Regional

Medical Center; Plaintiffs claim that Defendants “retained the If-Reducible-No-Surgery

Policy as part of the pilot.”68 Plaintiffs cite an email from Melanie Benedict,69 a Department

of Corrections (DOC) nurse, for the proposition that “[w]hen Angola staff didn’t follow the

process [for hernia surgery referrals], DOC HQ would step in and send the referral

back.”70 Melanie Benedict’s email states: “Please make sure the [Lallie Kemp] surgery

process is followed,” and forwards a notation from the scheduling software that states:

“LSP to follow LSP Hernia Process for Lallie Kemp OR.”71 Based on that email, it is clear


65
   Rec. Doc. No. 110-5.
66
   Rec. Doc. No. 108-1, p. 16 (emphasis in original).
67
   Id.
68
   Rec. Doc. No. 108-1, p. 17.
69
   Rec. Doc. No. 109-21, p. 1.
70
   Rec. Doc. No. 108-1, p. 16.
71
   Rec. Doc. No. 109-21, p. 1.
58211
                                                                                 Page 11 of 39
          Case 3:16-cv-00842-SDD-SDJ      Document 190       02/20/20 Page 12 of 39



that LSP was bound to follow a specific process for referrals to Lallie Kemp. It does not,

however, show that the process was based on an If-Reducible-No-Surgery approach. In

fact, the written process for referrals to Lallie Kemp specifies that “LSP Providers will

categorize hernia with level classification of 1-5,” and that levels 1-3 “will be monitored by

LSP Primary Care Providers” while for levels 4-5, “LSP will refer to ONSITE GENERAL

SURGERY CLINIC at LSP.”72 A 2015 email from Dr. Randy Lavespere to LSP staff73 sets

forth the definitions of Levels 1 – 5:




Dr. Lavespere’s description of Category 5 clearly states that “chronic pain due to size of

herniation” is an indicator for surgery, or, as he puts it, “No doubt about Repair!!!!!”




72
     Rec. Doc. No. 110-2, p. 1.
73
     Rec. Doc. No. 110-3, p. 1.
58211
                                                                                 Page 12 of 39
        Case 3:16-cv-00842-SDD-SDJ             Document 190        02/20/20 Page 13 of 39



Likewise, Category 4 hernias, described as “reducible but with much difficulty,” are also

indicated for surgical referral under the Lallie Kemp process. So, far from proving that If-

Reducible-No-Surgery was still in place, the emails cited by Plaintiffs show that, under

the Lallie Kemp process followed by DOC, for certain reducible hernias or hernias that

caused chronic pain, “LSP will refer” to the surgery clinic.

        Overall, the Court finds that Plaintiffs have failed to meet their summary judgment

burden of demonstrating that If-Reducible-No-Surgery was the official or de facto policy

at LSP on more than a brief, temporary basis. And, Defendants have identified reasons

that summary judgment should issue in their favor on the claims related to that policy.

First, Defendants argue that they are entitled to summary judgment because the record

evidence shows that of the eight hernia Plaintiffs, the If-Reducible-No-Surgery Policy was

not applied to four of them, namely, Wallace Breaux, Ronald Ailsworth, William Dickerson,

or Ross McCaa. Dickerson and McCaa were not even diagnosed with hernias until 2015

and 2016, respectively, after the temporary policy had been replaced with the rewritten

March 2014 policy.74 Thus, the If-Reducible-No-Surgery policy could not have been the

moving force of the alleged constitutional violation.

        As for Wallace Breaux, the record reflects that he received surgery and that he

was never subject to a categorical policy of non-surgical management. Breaux’s medical

records demonstrate that he initially had surgery to repair a hernia around 2004.75 On

June 12, 2008, Breaux visited the Physician’s Clinic and the doctor noted that he had a



74
   Rec. Doc. No. 93-4, p. 6 (showing that a left inguinal hernia was noted at Dickerson’s 12/21/2015
appointment); Rec. Doc. No. 114-6, p. 1 (records from a medical examination of McCaa noting the presence
of a left inguinal hernia on May 9, 2016).
75
   Rec. Doc. No. 82-7, p. 8.
58211
                                                                                          Page 13 of 39
        Case 3:16-cv-00842-SDD-SDJ          Document 190      02/20/20 Page 14 of 39



“large” hernia, that he “has been exercising some,” and indicated that Breaux should not

squat, bend, or lift over 15 pounds.76 The next hernia-related record is from June 30,

2011, when a doctor made a surgical referral for Breaux.77 Breaux was seen at Earl K.

Long, but the doctor’s referral for a c-scope prior to surgery was denied by the “GI”

department with the notation, “Medical condition does not meet criteria for an appointment

at this time due to EKL capacity.”78 During a September 26, 2012 visit, the LSP doctor

indicated that Breaux was awaiting a c-scope appointment prior to his hernia repair.79 The

same notation was made in January 2013.80 In September 2014, Breaux complained of

hernia pain when lifting;81 in January 2015, an LSP doctor noted that his hernia was

“small, reducible.”82 In May 2015, Dr. Lavespere examined Breaux and found that his

hernia was a 2.5/5 on the scale used under the 2014 Policy.83 Again in September 2015,

Dr. Lavespere noted that the hernia was “small” and noted that his plan was “manage per

guidelines.”84 On March 2, 2017, Breaux was referred to the surgery clinic, and he

ultimately received surgery on December 6, 2017.85

         To be sure, a significant amount of time elapsed between the initial surgical referral

and the ultimate repair of Breaux’s hernia; and it does not escape the Court’s notice that

he received surgery after this lawsuit was filed. But the record simply does not show that

Breaux was subject to a categorical “If-Reducible-No-Surgery” policy; on the contrary, it


76
   Id. at p. 10.
77
   Id. at p. 12.
78
   Id. at p. 23.
79
   Id. at p. 25.
80
   Id. at p. 26.
81
   Id. at p. 31.
82
   Id. at p. 32.
83
   Id. at p. 34.
84
   Id. at p. 39.
85
   Id. at p. 52.
58211
                                                                                  Page 14 of 39
        Case 3:16-cv-00842-SDD-SDJ       Document 190      02/20/20 Page 15 of 39



demonstrates that surgery was recommended by the doctors treating him even though

his hernia was reducible, and that, after issues with obtaining outside approval for the c-

scope he needed before surgery, Breaux eventually did receive surgery. Moreover, the

Court notes that the only action that could be characterized as a “denial” of a physician’s

referral came from Earl K. Long, not DOC, in 2012, before the policy challenged by

Plaintiffs even existed. Establishing liability based on an unconstitutional policy under §

1983 requires a showing that the challenged policy was the moving force of a

constitutional violation. Plaintiffs have not shown that the If-Reducible-No-Surgery Policy

was applied to Breaux, who did receive a surgical referral that did not result in surgery

because of capacity constraints at Earl K. Long, not because of any DOC “blanket policy.”

        Likewise, the medical records of Ronald Ailsworth do not show that he was treated

under a categorical If-Reducible-No Surgery Policy. Ailsworth first complained of a hernia

in January 2013.86 On July 11, 2013, he reported that his hernia was larger but that it did

not cause pain and he was able to exercise regularly.87 On June 24, 2016, Ailsworth was

referred to Dr. Lavespere for a “possible hernia.”88 Ailsworth was seen by Dr. Lavespere

on March 22, 2017, and the doctor noted that his hernia was “reducible with difficulty” and

had some “scrotal involvement.”89 Dr. Lavespere referred Ailsworth for surgery, and he

received surgery on October 2, 2017. The premise of Plaintiffs’ policy claim is that the

policy operated to intercept or cancel surgical referrals. But, Ailsworth was never referred

for surgery until three years after the temporary policy was re-written, and he received



86
   Rec. Doc. No. 76-7, p. 10.
87
   Id. at p. 14.
88
   Id. at p. 31.
89
   Id. at p. 39.
58211
                                                                                Page 15 of 39
         Case 3:16-cv-00842-SDD-SDJ          Document 190        02/20/20 Page 16 of 39



surgery six months after he was referred. There is simply no evidence that LSP applied

a “blanket policy” of non-surgical management for reducible hernias to Ailsworth.

          Plaintiffs emphasize that the heart of their case is the If-Reducible-No-Surgery

policy. In fact, they reject Defendants’ emphasis on assessing whether individual Plaintiffs

received deliberately indifferent care, stating, “Defendants misunderstand Plaintiffs’

central argument for liability . . . that is not Plaintiffs’ case at all. To the contrary, Plaintiffs

have come forward with a plethora of evidence that the Defendants were acting in

accordance with a blanket policy to deny and delay surgeries.”90 Having hung their hat

squarely on the alleged policy as the moving force of the alleged constitutional violations,

Plaintiffs nevertheless fail to identify competent summary judgment evidence that the

policy was applied at all to four of the named hernia Plaintiffs. Because the evidence in

the record reflects that the challenged policy was not applied to four of the Plaintiffs,

Defendants are entitled to summary judgment in their favor as to the deliberate

indifference claims related to hernia treatment brought by those four Plaintiffs -- Wallace

Breaux, Ronald Ailsworth, William Dickerson, and Ross McCaa.

          Although Plaintiffs fail to show that the challenged policy was applied to the above

Defendants, the evidence is clear that the other four hernia Plaintiffs – Earl Peters, Russell

Ware, Lavelle Myers, and Herman Bella – did have their surgery referrals put on hold by

DOC headquarters pursuant to the temporary If-Reducible-No-Surgery Policy.91 But was

the use of that policy, even on a temporary basis, unconstitutional? Defendants argue

that Plaintiffs are not entitled to summary judgment on this claim because the bar for



90
     Rec. Doc. No. 143, pp. 2-3.
91
     Id.
58211
                                                                                       Page 16 of 39
        Case 3:16-cv-00842-SDD-SDJ              Document 190         02/20/20 Page 17 of 39



deliberate indifference is high, and the Fifth Circuit has held that it is “especially hard to

show when the inmate was provided with ongoing medical treatment.”92 Defendants

argue that, not only did all of the Plaintiffs receive ongoing medical treatment, the record

demonstrates, via the “Hernia Repair Lists” in evidence, that “LSP doctors were steadily

evaluating each inmate and creating a category system to ensure that the inmates who

were most in need of a surgical referral were able to be processed first.”93 Per Defendants,

that list, and the organization and attention to the inmates’ care that it suggests, is “the

anthesis [sic] of deliberate indifference.”94

        Defendants have identified specific evidence in the record that each of the four

Plaintiffs to whom the policy was applied received ongoing medical treatment. In the case

of Plaintiff Earl Peters, for example, the evidence in the record clearly demonstrates that

after a doctor requested a surgical clinic appointment for Peters in September 2013,95 a

notation was entered in his medical records in February 2014 indicating that the surgical

referral was “declined” pursuant to the If-Reducible-No-Surgery Policy in effect at the

time.96 However, as Defendants point out, that declined surgical referral is not the end of

the story. The evidence reflects that Peters continued to have his hernia evaluated by

LSP medical staff. On October 22, 2014, Peters was seen in the clinic to have his hernia

checked. The doctor noted that the hernia “reduces easily”97 and indicated that it would

be managed “per DOC guidelines.”98 The hernia was evaluated again and found to reduce


92
   Rec. Doc. No. 170, p. 13 (quoting Fails v. DeShields, 349 F.App’x 973,976 (5th Cir. 2009)).
93
   Rec. Doc. No. 170, p. 14.
94
   Id.
95
   Rec. Doc. No. 94-4, p. 12.
96
   Id.
97
   Id. at p. 17.
98
   Id.
58211
                                                                                             Page 17 of 39
        Case 3:16-cv-00842-SDD-SDJ        Document 190      02/20/20 Page 18 of 39



easily on November 12, 2014;99 January 16, 2015 (where the doctor noted that it was

moderate to large in size but with no scrotal involvement)100; and March 24, 2015.101

Then, on May 20, 2015, Peters’ hernia evaluation revealed that the hernia was “reducible

with difficulty,” “getting larger – now into scrotum” and that the prescribed pain medicine

“+/- helps.”102 A scrotal support was ordered for Peters.

         At his next evaluation on September 24, 2015, the doctor found that Peters’ hernia

was “non reducible” and referred him for surgical repair.103 The surgical evaluation took

place on March 16, 2016,104 and Peters received surgery on August 3, 2016.105 Although

Plaintiffs have shown that the If-Reducible-No-Surgery policy was applied to Peters,

Defendants have identified evidence that Peters received ongoing treatment including

pain medicine, a scrotal support, and frequent medical evaluation. Once the hernia

progressed to be large and non-reducible, surgery was ordered and carried out.

         Defendants identify similar evidence with respect to the other Plaintiffs to whom

the policy was applied: Russell Ware, Lavelle Myers, and Herman Bella. LSP doctors

noted that Ware had an umbilical hernia when he was seen at an appointment on January

4, 2010.106 On November 20, 2012, LSP doctors noted the presence of a bilateral

umbilical hernia and prescribed a scrotal support and entered a surgical referral.107 An

examination on January 7, 2013 noted that the hernia was reducible and recommended



99
   Id. at p. 18.
100
    Id. at p. 19.
101
    Id. at p. 20.
102
    Id. at p. 21.
103
    Id., p. 25.
104
    Id. at p. 30.
105
    Id. at p. 35.
106
    Id. at p. 9.
107
    Id. at p. 12.
58211
                                                                               Page 18 of 39
        Case 3:16-cv-00842-SDD-SDJ          Document 190       02/20/20 Page 19 of 39



“elective repair when approved.”108 Ware submitted a Health Care Request Form in July

2013 complaining of “severe burning pain from a hernia.”109 When he was seen by LSP

doctors thereafter, they noted that the hernia “reduces easily” and noted that a surgical

referral had been submitted.110 When surgery was re-requested in August 2013, that

request was put on hold with the notation “hold all surgeries if reducible per Medical

Director.”111 The record evidence bears out that Ware frequently complained of pain

associated with his hernia; however, it would be inaccurate to characterize Defendants’

response as deliberately indifferent. The record demonstrates that Defendants prescribed

pain medication and a scrotal support and arranged for bottom bunk status and for Ware’s

meals to be delivered so that he would not have to climb or stand for a prolonged period

of time. On January 15, 2015, LSP doctors evaluated Ware’s hernia and noted that it was

“small  medium” with no scrotal involvement and “reduces easily.”112 The same status

was noted at an appointment on June 3, 2015.113 On October 26, 2016, Dr. Lavespere

wrote that Ware’s hernia was small to medium and reducible, a 2/5 on the LSP hernia

guidelines. However, this time, Dr. Lavespere noted that the hernia was only reducible

“with discomfort”114 and that the scrotum was becoming involved. Lavespere entered a

new surgical referral request that day. The surgical evaluation occurred in February 2017,

and surgery was performed in May 2017.115 The record does show that Ware reported

pain and lifestyle limitations due to his hernia, but it does not reflect, as required to prevail


108
    Id. at p. 15.
109
    Id. at p. 17.
110
    Id. at p. 18.
111
    Id. at p. 20.
112
    Id. at p. 32.
113
    Id. at p. 35.
114
    Id. at p. 48.
115
    Id. at p. 54.
58211
                                                                                    Page 19 of 39
        Case 3:16-cv-00842-SDD-SDJ                Document 190         02/20/20 Page 20 of 39



on a deliberate indifference claim, that Defendants “refused to treat him, ignored his

complaints, intentionally treated him incorrectly, or engaged in any similar conduct that

would clearly evince a wanton disregard for any serious medical needs.”116 He was

examined, treated, and eventually received surgery. Although the delay was arguably

significant, the Court finds, based on the uncontroverted record, a reasonable jury could

not find that Ware’s treatment was “so unconscionable as to fall below society’s minimum

standards of decency.”117

        Plaintiff Lavelle Myers was referred for surgical evaluation of a hernia on June 13,

2012.118 He was seen by doctors twice more in 2012 (in October and November) related

to his hernia.119 Because his hernia was reducible, the surgical referral was put on hold

in February 2014 pursuant to the If-Reducible-No-Surgery Policy then in place.120 In April

15, 2016, Dr. Lavespere noted a change in Myers’ condition: the hernia was now only

70% reducible “with spontaneous return,” and it was “getting larger.”121 Lavespere re-

entered the request for surgery, and surgery was performed in September 2016.122 Myers

was not ignored; he was recommended for surgery, and when that surgery was

postponed due to the closure of Earl K. Long and the attendant crisis of resources, doctors

continued to monitor and treat him. When his condition worsened, even though the hernia

was still reducible, surgery was ordered and performed.

        Lastly, as to Plaintiff Herman Bella: his diagnosis, treatment, and repair played out


116
    Domino v. Texas Dept. of Criminal Justice, 239 F.3d 752, 756 (5th Cir. 2001).
117
    Gibson v. Collier, 920 F.3d 212, 216 (5th Cir. 2019) (citing Estelle v Gamble, 429 U.S. 97, 102-5 (1976)).
118
    Rec. Doc. No. 112-13, p. 4.
119
    Rec. Doc. No. 95-4, p. 39-40.
120
    Rec. Doc. No. 114-13, p. 2.
121
    Rec. Doc. No. 112-13, pp. 2-3.
122
    Rec. Doc. No. 95-4, p. 71.
58211
                                                                                               Page 20 of 39
        Case 3:16-cv-00842-SDD-SDJ               Document 190   02/20/20 Page 21 of 39



very similarly to Lavelle Myers, detailed above. Medical records from June 15, 2010 note

the presence of a “small umbilical hernia (easily reducible).”123 Bella was referred for

surgical evaluation on July 26, 2013, after complaining of pain and discomfort associated

with his hernia.124 In February 2014, that surgery was put on hold pursuant to the If-

Reducible-No-Surgery policy then in place. Bella was regularly seen and evaluated by

LSP doctors thereafter. In September 2015, Bella complained of “increased discomfort at

work.”125 When Dr. Lavespere found that the hernia had become reducible with “some

discomfort,” he re-requested surgery for Bella.126 The surgical referral was entered on

September 12, 2016, and the surgery was performed in January 2017.127

        The Court does not take lightly the evidence that Plaintiffs’ unrepaired hernias

caused them pain and inconvenience, sometimes severe, and that the reports of pain

persisted, in some cases, for years before repair was ultimately provided. However, there

is no dispute evident as to whether these Plaintiffs received ongoing treatment: they did.

The question for purposes of this motion is whether a reasonable jury, applying the Fifth

Circuit’s demanding standard for deliberate indifference to the undisputed facts of these

cases, could find that Defendants’ treatment of Plaintiffs rises to the level of deliberate

indifference. The Court concludes that it could not. All of the Plaintiffs were frequently

examined by doctors; they received pain medicine, scrotal supports, modified diets, and

modified bunk statuses; and, most importantly, they eventually received the exact

treatment that they wanted – surgery – albeit not when they wanted it.


123
    Rec. Doc. No. 122-5, p. 1 (emphasis original).
124
    Rec. Doc. No. 90-4, p. 22.
125
    Id. at p. 34.
126
    Rec. Doc. No. 90-4, p. 37
127
    Id. at p. 43.
58211
                                                                                 Page 21 of 39
        Case 3:16-cv-00842-SDD-SDJ              Document 190        02/20/20 Page 22 of 39



        For their part, Plaintiffs argue that “[e]very single time a department of corrections

has been found to have an If-Reducible-No-Surgery hernia policy, it has been found to

be illegal,”128 citing a 1994 case out of Oregon and a 2012 case from the Northern District

of Illinois.129 It occurs to the Court that two cases provide a somewhat insubstantial basis

to claim that the policy has been struck down “every single time.”130 Nevertheless,

examining those two cases, it is clear that neither involved a challenge to a temporary

policy that was only briefly in place. The Court does not suggest that the temporary nature

of the policy has the power to transform it from unconstitutional to constitutional. However,

the evidence that LSP only applied If-Reducible-No-Surgery for a brief time in response

to a genuine crisis of resources stands in the way of Plaintiffs’ ability to show, as required

to be entitled to summary judgment on this claim, that Defendants acted with “wanton

disregard” or a “culpable state of mind” when they crafted and enforced this policy.

Plaintiffs have not pointed to any specific evidence that the If-Reducible-No-Surgery

policy was motivated by anything other than the lack of resources occasioned by the

closure of Earl K. Long. Plaintiffs admit as much in their motion, noting that “[i]t may have

been that the policy was intended as a temporary response to that transition.”131

Additionally, if the medical care at LSP was characterized by “wanton disregard” such

that Defendants were intent on preventing inmates with reducible hernias from receiving

surgical repair, how do Plaintiffs explain the fact that all eight hernia Plaintiffs received

surgical referrals in the first place? Indeed, there is legal support for the notion that “failure


128
    Rec. Doc. No. 108-1, p. 2 (emphasis in original).
129
    Delker v. Maass, 843 F. Supp. 1390 (D. Or. 1994); Heard v. Illinois Department of Corrections, 2012 WL
832566 (N.D. Ill. March 12, 2012).
130
    Rec. Doc. No. 108-1, p. 33.
131
    Id. at p. 16.
58211
                                                                                            Page 22 of 39
        Case 3:16-cv-00842-SDD-SDJ              Document 190   02/20/20 Page 23 of 39



to perform surgery on a reducible hernia is not deliberate indifference.”132 The district

court for the Eastern District of Texas concluded as much in Dickerson v. Murray:

        [T]he medical records show that Dickerson has been repeatedly evaluated
        for the hernia, but that it is reducible and so the doctors who have evaluated
        him have determined that surgery is not required. The failure to perform
        surgery on a reducible hernia is not itself deliberate indifference. Daugherty
        v. University of Texas Medical Branch, 2009 WL 2342753 (S.D.Tex., July
        29, 2009), citing Day v. Lantz, 2009 WL 801612 (D.Conn., March 25, 2009,
        aff'd 360 Fed.Appx. 237, 2010 WL 95125 (2nd Cir., January 12, 2010).133

Plaintiffs herein were all referred for surgery, and all received it. Although there was a

regrettably long delay between referral and surgery in some cases, each Plaintiff’s claim

essentially amounts to a complaint about the timing of his treatment. Given the evidence

that the Plaintiffs were repeatedly seen and treated during the pendency of the surgical

delays, and given the intervening resource crisis caused by the closure of Earl K. Long,

the Court cannot conclude, as a matter of undisputed fact, that Defendants were

deliberately indifferent.

        The Fifth Circuit has clearly held that “a disagreement with his medical

treatment”134 is insufficient for a plaintiff to state a constitutional claim. Moreover, the Fifth

Circuit has held that “delay in medical care can only constitute an Eighth Amendment

violation if there has been deliberate indifference that results in substantial harm.”135 In

Easter v. Powell, the Fifth Circuit concluded that, where the plaintiff did not show “lasting

complications”136 from the delay, the Eight Amendment was not violated. And, this Court

in Henderson v. Tanner held that where there was no summary judgment evidence that


132
    2012 WL 1314216 (E.D.Tex.)
133
    Id. (internal citations omitted).
134
    Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).
135
    Rogers v. Boatright, 709 F.3d 403, 410 (5th Cir. 2013).
136
    Easter v. Powell, 467 F.3d 459, 464 (5th Cir. 2006).
58211
                                                                                     Page 23 of 39
        Case 3:16-cv-00842-SDD-SDJ              Document 190         02/20/20 Page 24 of 39



the delay caused “a life-long handicap or permanent loss,” the evidence was not sufficient

to constitute deliberate indifference to a serious medical need for constitutional

purposes.137 No such permanent loss resulting from delay has been alleged in this case.

        This Court has previously held that these Defendants, acting pursuant to this

policy, were entitled to summary judgment in their favor. In the 2018 case Davis v.

Singh,138 this Court granted summary judgment in favor of the defendants because it

found that LSP’s policy of non-surgical management for reducible hernias was not

unconstitutional. This Court rejected the Davis plaintiff’s argument that the If-Reducible-

No-Surgery Policy was unconstitutional, noting that the plaintiff’s medical records “reflect[]

that he has routinely been seen and provided with medical attention whenever he has

complained about his . . . hernia.”139 Second, this Court noted that the policy in question

was “intended to be only ‘temporary’ and was implemented because of the closure of the

Earl K. Long Hospital,” and that the policy was “thereafter re-written in March 2014 to

provide for the care and treatment of hernias, including surgical repair when warranted,

in accordance with prevailing medical opinion.”140

        In their Reply, Plaintiffs suggest that Davis is inapposite because it did not involve

“a blanket policy of denying hernia surgeries.”141 But, the Davis ruling explicitly states that

the plaintiff “asserts that there is a wrongful policy [that] denies surgical intervention to all


137
    Henderson v. Tanner, No. CV 15-804-SDD-EWD, 2019 WL 885914, at *6 (M.D. La. Feb. 22, 2019) See
Hill v. Dekalb Reg'l Youth Detention Ctr., 40 F.3d 1176, 1188 (11th Cir. 1994) (citing Monmouth County v.
Lanzaro, 834 F.2d 326, 347 (3d Cir. 1987) (“Where the delay results in an inmate's suffering ‘a life-long
handicap or permanent loss, the medical need is serious.’”)); Wesson, 910 F.2d at 283-84 (minor delay in
escorting injured prisoner to prison infirmary for treatment of swollen wrists with some bleeding cannot be
construed as deliberate indifference to serious medical needs).
138
    2018 U.S. Dist. LEXIS 51916 (M.D. La. March 13, 2018).
139
    Id. at *22.
140
    Rec. Doc. No. 170-3, p. 14.
141
    Rec. Doc. No. 178, p. 4 (emphasis in original).
58211
                                                                                             Page 24 of 39
        Case 3:16-cv-00842-SDD-SDJ         Document 190      02/20/20 Page 25 of 39



inmates with reducible hernias.”142 Plaintiffs also attempt to distinguish Davis by arguing

that, unlike Plaintiffs herein, “the plaintiff [in Davis] was never referred for surgery during

the period that the Court considered.”143 This is somewhat disingenuous. The plaintiff in

Davis was referred for surgery in October 2012, and his surgery was put on hold pursuant

to LSP’s policy in August 2013. This Court did hold that claims arising out of events before

June 3, 2015 were time-barred and therefore did not consider the 2012 surgical referral,

but it is not true that Davis was never referred for surgery. The case is far from inapposite.

The policy-related claim set forth in Davis is essentially identical to the one presented by

Plaintiffs in this action. Also, the medical records in Davis painted a very similar picture to

the records of Plaintiffs in the instant case:

        A review of Plaintiff’s medical records during the relevant time period
        reflects that he has routinely been seen and provided with medical attention
        whenever he has complained about his hemorrhoids and/or hernia, and
        Plaintiff has not shown that this medical attention has been deficient. With
        the exception of a notation in October 2013 that the right inguinal hernia
        was not easily reducible at that time, his hernia has routinely been noted to
        be reducible. On numerous occasions, when Plaintiff has sought medical
        treatment at LSP for unrelated complaints, he has voiced no complaint
        regarding his hernia or hemorrhoids and has affirmatively indicated that he
        was experiencing no other medical problems or difficulties on those
        occasions.144

        The Plaintiffs’ Motion for Summary Judgment shall be denied because Plaintiffs

have failed to identify competent summary judgment evidence (1) that the challenged

policy became permanent; (2) that the challenged policy was applied at all to four of the

Plaintiffs; and (3) that the care provided to Defendants pursuant to the temporary or

permanent policy was deliberately indifferent. On the other hand, Defendants have put


142
    Davis at *6.
143
    Rec. Doc. No. 178, p. 4.
144
    Davis at *22-23.
58211
                                                                                  Page 25 of 39
        Case 3:16-cv-00842-SDD-SDJ        Document 190      02/20/20 Page 26 of 39



forth uncontroverted summary judgment evidence that the care and treatment provided

was not so deficient as to give rise to a Constitutional violation. Thus, summary judgment

shall be entered in favor of the Defendants with respect to the deliberate indifference

claims related to hernias.

                2) Deliberate Indifference Claims Based on Cataract Policy

        Five of the Plaintiffs – Ross McCaa, William Dickerson, Ido Blackwell, Kevin

Mathieu, and Jimmy Turner -- move for summary judgment on their deliberate indifference

claims related to cataracts. Defendants filed separate motions for summary judgment as

to three cataract Plaintiffs – Ross McCaa,145 William Dickerson,146 and Dan Riley.147

        Plaintiffs’ cataract claims center around Defendants’ alleged “policies that classify

cataracts as an ‘elective procedure.’”148 This policy allegedly resulted in inmates waiting

“for years – or more than a decade – for cataract surgery, even after being referred to a

surgeon by a doctor.”149 To establish that LSP treated cataract surgeries as “elective,”

Plaintiffs provide a document from the Louisiana Department of Safety and Corrections

dated August 27, 2010, which states: “Elective procedure: Any planned non-emergency

procedure. It may be either medically necessary (e.g. cataract surgery, routinely

scheduled heart surgery, etc.) or optional (e.g., cosmetic, etc.).”150

        Defendants deny that any such policy existed; indeed, they claim that “there is no

evidence that any policy operated to delay cataract surgeries.”151 Per Defendants, the


145
    Rec. Doc. No. 98.
146
    Rec. Doc. No. 116.
147
    Rec. Doc. No. 104.
148
    Rec. Doc. No. 108-1, p. 3.
149
    Id.
150
    Rec. Doc. No. 112-3, p. 1.
151
    Rec. Doc. No. 170, p. 5.
58211
                                                                                 Page 26 of 39
        Case 3:16-cv-00842-SDD-SDJ       Document 190      02/20/20 Page 27 of 39



delay in cataract surgery in the case of these particular Plaintiffs was caused by “either

(1) the inmate had visually insignificant cataracts that did not warrant a referral; (2) the

inmate was seen by the outside ophthalmologist who did not recommend surgery; or (3)

the inmates had other numerous medical conditions which held up a recommendation for

surgery.”152 As with the deliberate indifference claims related to LSP’s alleged hernia

policy, discussed supra, each party offers a different document that it claims is evidence

of LSP’s policy with respect to cataracts. Plaintiffs provide “Health Care Policy No. HC-

16,” a document from the Louisiana Department of Public Safety and Corrections dated

August 27, 2010.153 That document defines an elective procedure as “any planned non-

emergency procedure,” and identifies cataract surgery as an example of a medically

necessary elective procedure.154

        On the other hand, Defendants offer a Louisiana Department of Corrections

document entitled “Referral Guidelines: Cataracts,”155 which states that it was last

reviewed in June 2013. “Referral Guidelines: Cataracts” sets forth diagnostic criteria and

guidelines for the management of cataracts. Specifically, it states that “asymptomatic

patients with visual acuity of 20/40 or better may be followed”156 by the physicians at LSP.

There is no mention of surgery or surgical referrals in the document.

        Plaintiffs’ cataract-related claims are heavily focused on the alleged policy of

delaying surgeries unnecessarily. Because there is a disputed fact issue surrounding

what, exactly, was LSP’s policy for managing cataracts, Plaintiffs cannot prevail on


152
    Id.
153
    Rec. Doc. No. 112-3, p. 1.
154
    Id.
155
    Rec. Doc. No. 170-5.
156
    Id. at p. 1.
58211
                                                                                Page 27 of 39
        Case 3:16-cv-00842-SDD-SDJ               Document 190   02/20/20 Page 28 of 39



summary judgment as to their claim that LSP’s policy is unconstitutional. As to whether

there was a “pattern of delay”157 that caused excessive wait times for cataract surgeries,

the Court concludes that, viewing the facts in the light most favorable to the non-movants,

a reasonable jury applying the demanding deliberate medical indifference standard could

not conclude that Defendants were deliberately indifferent to Plaintiffs’ serious medical

needs.

        In the case of Plaintiff Blackwell, for example: Plaintiffs claim he was diagnosed

with cataracts in 2006 (which is the date provided by Blackwell himself in a Request for

Administrative Remedy that he filed in February 2016), but the earliest evidence of a

diagnosis in LSP’s medical records appears in a spreadsheet, filed as one of Plaintiffs’

exhibits, listing his diagnosis date as October 31, 2011.158 For their part, Defendants also

state that Blackwell was diagnosed in 2011.159 In February 2012, LSP doctors noted the

presence of a “bad cataract”160 in his file. LSP doctors subsequently examined Blackwell

on March 14, 2012; May 30, 2012; June 28, 2012; and June 5, 2013.161 The records

reflect that at each of those appointments, doctors noted a need for surgery. On January

22, 2013, the LSU eye clinic returned Blackwell’s surgical referral noting that after careful

review, the service could not be authorized at that time.162 A new surgical referral was

entered on August 26, 2013163 and a telemedicine appointment set for December 9,

2013.164 Outside physician Dr. Yen Hoang Ngo recorded that Blackwell was referred for


157
    Rec. Doc. No. 108-1, p. 39.
158
    Rec. Doc. No. 117-6, p. 1.
159
    Rec. Doc. No. 170, p. 9.
160
    Rec. Doc. No. 112-11, p. 3.
161
    Rec. Doc. No. 114-1, p. 1; Rec. Doc. No. 111-3, p. 5.
162
    Rec. Doc. No. 170-6, p. 1.
163
    Rec. Doc. No. 114-9, p. 1.
164
    Id.
58211
                                                                                 Page 28 of 39
        Case 3:16-cv-00842-SDD-SDJ        Document 190      02/20/20 Page 29 of 39



evaluation of his cataracts and ordered a follow up face-to-face visit in 3-4 months.165 On

November 14, 2014 (admittedly more than 3-4 months later), LSP staff followed up by

scheduling an appointment for December 30, 2014.166 That appointment was canceled

by the doctor due to a family emergency and rescheduled for January 16, 2015. At the

January 16th appointment, Dr. Bruce Allen Barron noted “recommend cataract extraction,

right eye first.”167 The right eye surgery was performed on March 30, 2015.168 The left eye

surgery was scheduled for August 10, 2015 but was canceled due to Blackwell’s elevated

blood glucose levels.169 Blackwell ultimately received surgery in his left eye on December

14, 2015.170

         And, in the case of Plaintiff Turner, the records provide ample evidence of ongoing

medical treatment and show that, as Turner’s visual acuity worsened, he was referred for

surgery, which he received.171 The earliest evidence of a cataract diagnosis in Turner’s

file is October 19, 2009, when a doctor noted a “visually significant cataract” in his right

eye.172 However, medical records from Turner’s examination by Dr. Jason P. Allemond

on March 18, 2011, report a right-side cataract that is “not visually significant”173 and

states that the plan was to “monitor.”174 In July 2012, LSP staff requested a new

appointment for Turner, noting that he “is app. by surgical [r]eview [c]ommittee if Drs deem




165
    Rec. Doc. No. 170-6, p. 3.
166
    Rec. Doc. No. 112-11, p. 6.
167
    Rec. Doc. No. 170-6, p. 5.
168
    Rec. Doc. No. 112-11, p. 6.
169
    Id.
170
    Id.
171
    Rec. Doc. No. 170-7.
172
    Rec. Doc. No. 114-4, p. 4.
173
    Rec. Doc. No. 122-8, p. 2.
174
    Id.
58211
                                                                                Page 29 of 39
        Case 3:16-cv-00842-SDD-SDJ              Document 190   02/20/20 Page 30 of 39



surgery is indicated.”175 The outside doctors to whom Turner was referred, however, did

not appear to deem that surgery was indicated. Outside physician Dr. Stylianos A.

Kandarakis examined Turner on September 5, 2012 and noted that Turner’s best

corrected visual acuity was 20/25. “Observe,” he wrote, adding “please refract in next

exam.”176 Dr. Bruce Barron also made notes on September 5, 2012: “Cataract in the right

eye. Good best-corrected vision. Will re-evaluate in 6 months.”177 And, Dr. Jamie L.

Hatcher made identical notes after Turner was seen on February 27, 2013. On December

9, 2013, Dr. Yen Hoang Ngo wrote that the “plan” was “Please have patient seen by jail

optometrist for refraction and glasses.”178 Nevertheless, a surgical referral was entered

for Turner on August 26, 2013.179 On April 12, 2016, Dr. Barron noted that Turner’s best-

corrected visual acuity was now 20/60 and wrote, “recommend cataract extraction.”180

Turner received surgery on June 13, 2016.181

        In short, the records demonstrate that Turner was diagnosed and his condition

monitored by LSP doctors. When his visual acuity took at turn for the worse, he was

repeatedly seen by outside specialists for surgical consults. Plaintiffs cite numerous

instances where a doctor mentioned surgery or “trips out” for cataract surgery, but those

stray references to surgery over the years do not alter the picture painted by the totality

of the records, namely, that Turner received ongoing medical care, that doctors

specifically prescribed ongoing monitoring and observation as the treatment plan, and


175
    Rec. Doc. No. 114-4, p. 2.
176
    Rec. Doc. No. 170-7, p. 9.
177
    Id. at p. 8.
178
    Id at p. 30.
179
    Rec. Doc. No. 114-15, p. 1.
180
    Rec. Doc. No. 170-7, p. 38.
181
    Rec. Doc. No. 108-1, p. 39; Rec. Doc. No. 170, p. 10.
58211
                                                                                Page 30 of 39
        Case 3:16-cv-00842-SDD-SDJ       Document 190      02/20/20 Page 31 of 39



that Turner ultimately got surgery once his visual acuity dipped below the 20/40 threshold

that Defendants contend was the level at which monitoring ceased to be the treatment

guideline.

        Similarly, the evidence demonstrates that on October 14, 2013, Plaintiff Mathieu

was seen via telemedicine by an outside doctor who noted possible cataracts and

suggested a follow-up in three months for “cataract evaluation and surgery.”182 He was

seen by Dr. Couillard in the LSP eye clinic on December 4, 2013 – Plaintiffs contend that

the medical record from that visit states “try out cat sx” (in other words, try out cataract

surgery), but the Court finds the handwriting on that record to be completely illegible.183

On March 5, 2014, Dr. Bruce Barron noted best-corrected visual acuities of 20/80 and

20/100 and wrote, “recommend cataract extraction in the right eye first.”184 A surgical

referral was entered on March 6, 2014,185 and LSP staff regularly communicated and

made notes in their scheduling software program attempting to get a surgery date for

Mathieu. On October 30, 2014, the staff noted an email from Dr. Barron, who reported

that before receiving surgery, Mathieu was going to be fitted with contact lenses to see if

that could improve his visual acuity.186 After Mathieu and the doctors concluded that

“contact lenses did not improve vision,”187 he was scheduled for, and received, surgery in

his right eye on June 29, 2015.188 The records reflect that Mathieu was regularly seen by

doctors and the medical records document a steady course of treatment after the right


182
    Rec. Doc. No. 170-8, p. 1.
183
    Rec. Doc. No. 112-12, p. 20.
184
    Rec. Doc. No. 170-8, p. 2.
185
    Id. at p. 6.
186
    Id. at p. 8.
187
    Id. at p. 11.
188
    Rec. Doc. No. 112-12, p. 1.
58211
                                                                                Page 31 of 39
        Case 3:16-cv-00842-SDD-SDJ           Document 190   02/20/20 Page 32 of 39



eye surgery. Doctors particularly monitored various complications in Mathieu’s left eye

related to a history of trauma in that eye and a previous corneal graft.189 On July 31, 2017,

LSP staff noted in Mathieu’s record that “this offender has been released from LSP.”190

        Viewing the facts in the light most favorable to Defendants on Plaintiffs’ motion,

the Court concludes that a reasonable jury could not find that Defendants’ care and

treatment of Mathieu was deliberately indifferent. He was diagnosed with cataracts;

regularly seen by doctors; contact lenses were tried and, when those failed, surgery was

ordered and performed. Complications prevented surgery from being performed in the

left eye before Mathieu was released, at which point his healthcare was no longer being

provided by Defendants. Although there was undoubtedly a delay between when surgery

was ordered and ultimately performed, Plaintiffs have not shown that the delay rises to

the level of deliberate indifference under the aforementioned legal standard.

        Plaintiffs’ Motion for Summary Judgment on their cataract claims shall be denied

for the reasons stated. On the Defendants’ cross-motions, the Court concludes that,

based on the undisputed summary judgment evidence in the record, Defendants are

entitled to summary judgment in their favor on the cataract claims of Plaintiffs Ross

McCaa, Dan Riley, and William Dickerson. As to McCaa, the evidence demonstrates that

he was diagnosed with a cataract in each eye and that his visual acuity was measured at

various points as 20/20 and 20/25, and 20/30. He was provided with glasses, then a new

prescription for glasses. On October 4, 2017, McCaa was seen at the LSP Eye Clinic and

his visual acuity was measured at 20/40 in both eyes.191 Plaintiffs claim that a doctor “set


189
    Rec. Doc. No 170-8, p. 22, 25, 34, 49.
190
    Rec. Doc. No. 113-3, p. 1.
191
    Rec. Doc. No. 98-4, p. 14.
58211
                                                                                Page 32 of 39
        Case 3:16-cv-00842-SDD-SDJ          Document 190       02/20/20 Page 33 of 39



the plan to be cataract surgery in the right eye first,”192 but the record they cite for that

proposition is unclear as to whether surgery was actually being ordered or recommended,

or if it was simply an observation that the cataract in the right eye was more serious than

in the left. There is no evidence in the provided records that McCaa was ever referred for

surgery. The Court questions whether failing to provide surgery that was never ordered

in the first place rises to the level of deliberate indifference.

        As for Plaintiff Dickerson, Plaintiffs claim he was referred for cataract surgery

multiple times and never received it; however, their evidence of those referrals is not the

referral documents themselves, but rather two internal LSP spreadsheets, one indicating

that a surgical referral occurred on March 19, 2012,193 and another stating “date ordered”

as “Sep-12.”194 There is a record by Dr. Coullard from the LSP Eye clinic on August 22,

2012 which states “trip out cat sx” (trip out cataract surgery), but the exact urgency or

specificity of that statement is not clear. Meanwhile, Defendants produce evidence that

Dickerson was regularly seen by eye doctors in connection with not only his cataracts but

his recurrent uveitis (inflammation). A March 12, 2013 record by Dr. Yen Hoang Ngo notes

that “patient wants to be referred for cataract surgery in left eye,”195 but, based on the

record, it does not appear that the doctor saw fit to order surgery. The record

demonstrates that Dickerson frequently submitted Health Care Request Forms, but they

all appear to be related to flare-ups of his uveitis, for which he was provided prescription

eye drops and other treatment. Even viewing the evidence related to Dickerson in the



192
    Rec. Doc. No. 108-1, p. 29.
193
    Rec. Doc. No. 117-6, p. 2.
194
    Rec. Doc. No. 117-3, p. 2.
195
    Rec. Doc. No. 97-7, p. 51.
58211
                                                                                Page 33 of 39
        Case 3:16-cv-00842-SDD-SDJ             Document 190   02/20/20 Page 34 of 39



light most favorable to Plaintiffs, a reasonable jury could not find that his treatment was

deliberately indifferent.

        Lastly, as to cataract Plaintiff Dan Riley, the Court notes that Plaintiffs did not

oppose Defendants’ Motion for Summary Judgment196 on Riley’s cataract claims. Under

Middle District Local Rule 7(f), the failure to oppose a motion is grounds for it to be

granted; in this case, the Court also concludes that Defendants’ motion has substantial

merit. The voluminous records regarding Riley’s treatment demonstrate that he was

referred for surgery, which was delayed by significant complications related to his blood

pressure and other health conditions, but which was ultimately performed – in the right

eye on May 31, 2016197 and in the left eye on July 19, 2016.198 The evidence of ongoing

medical treatment and lack of “wanton disregard” is quite clear. Because Defendants’

motion as to Dan Riley is unopposed and meritorious, the Court concludes that

Defendants are entitled to summary judgment in their favor on his deliberate indifference

cataract claim.

        Accordingly, Plaintiffs’ Motion for Summary Judgment199 shall be DENIED as to

their deliberate indifference claims related to cataracts and Defendants’ Motions for

Summary Judgment as to Ross McCaa, Dan Riley, and William Dickerson200 shall be

GRANTED.




196
    Rec. Doc. No. 104.
197
    Rec. Doc. No. 104-4, p. 87.
198
    Rec. Doc. No. 104-4, p. 100.
199
    Rec. Doc. No. 108.
200
    Rec. Doc. No. 98; Rec. Doc. No. 104; Rec. Doc. No. 116.
58211
                                                                               Page 34 of 39
        Case 3:16-cv-00842-SDD-SDJ               Document 190         02/20/20 Page 35 of 39



        C. Plaintiffs’ Americans with Disabilities Act (ADA) and Rehabilitation Act
           (RA) Claims

        “The ADA is a ‘broad mandate’ of ‘comprehensive character’ and ‘sweeping

purpose’ intended ‘to eliminate discrimination against disabled individuals, and to

integrate them into the economic and social mainstream of American life.’”201 Title II, in

particular, “focuses on disability discrimination in the provision of public services.”202

Section 504 of the RA complements Title II by “prohibit[ing] disability discrimination by

recipients of federal funding.”203 These laws “are judged under the same legal standards,

and the same remedies are available under both.”204 Accordingly, the Court analyzes

Plaintiffs’ ADA and RA claims under one rubric.

        Broad as the reach of the ADA may be, Defendants argue that they are entitled to

summary judgment on Plaintiffs’ ADA claims because Plaintiffs’ claims are “clearly not

covered by the ADA.”205 Indeed, Defendants argue, “it is clear that Plaintiffs’ core

complaint concerns disagreement with medical treatment, and not any discrimination by

reason of an alleged disability.”206 Defendants note that this Court has held as much,

including in the 2016 case George v. Louisiana Dep’t of Pub. Safety & Corr.,207 where it

stated, “[g]enerally, the ADA prohibits discrimination because of disability, not inadequate




201
    Frame v. City of Arlington, 657 F.3d 215, 223 (5th Cir. 2011) (quoting PGA Tour, Inc. v. Martin, 532 U.S.
661, 675 (2001)).
202
    Frame, 657 F.3d at 224.
203
    Id.
204
    Kemp v. Holder, 610 F.3d 231, 234 (5th Cir. 2010) (citing Delano-Pyle v. Victoria Cty., Tex., 302 F.3d
567, 574 (5th Cir. 2002)).
205
    Rec. Doc. No. 170, p. 26.
206
    Id. at p. 27.
207
    George v. Louisiana Dep't of Pub. Safety & Corr., No. CV-3:14-00338-JWD-EWD, 2016 WL 3568109,
at *10 (M.D. La. June 23, 2016).
58211
                                                                                              Page 35 of 39
        Case 3:16-cv-00842-SDD-SDJ                Document 190         02/20/20 Page 36 of 39



treatment for disability. Thusly interpreted by sundry courts, the ADA is not violated by a

prison failing to attend to the medical needs of its disabled prisoners.”208

        Plaintiffs do not thoroughly address Defendants’ argument about the applicability

of the ADA. In their Reply, they simply state that Defendants’ argument is “wrong”209 and

presented “without citation to authority.” Per Plaintiffs, “[f]ederal regulations are explicit

that ‘medical and mental health services’ in prisons are programs like any other that ‘must

be operated in accordance with Title II requirements.’”210 This point is somewhat non-

responsive to the argument; Defendants do not contend that prisons and their medical

services are not subject to Title II requirements. In fact, the George case cited by

Defendants begins with the premise that “[u]nder well-established precedent, prisoners

may bring claims against their jailors for disability discrimination under Title II of the ADA

and Section 504 of the RA.”211

        Courts within the Fifth Circuit have held that, when a “plaintiff's core complaint [is]

incompetent treatment for his underlying medical condition, [s]uch a complaint does not

state a claim for relief under the ADA because ‘[t]he ADA does not create a remedy for

medical malpractice.’”212 Thus, if Plaintiffs’ core complaint is the incompetent treatment

of their underlying medical conditions, the ADA does not apply.213 Likewise, in Hacker v.

Cain, this Court discussed whether a claim related to allegedly delayed cataract surgeries

was cognizable under the ADA:


208
    Id. (internal quotations and citations omitted).
209
    Rec. Doc. No. 178, p. 8.
210
    Id., citing 28 C.F.R. Part 35, Appendix A.
211
    2016 WL 3568109 at *8.
212
    Brown v. Wilson, 2012 WL 6719464, at *3 (N.D. Tex. Dec. 27, 2012) (quoting Moore v. Prison Health
Services, Inc., 24 F.Supp.2d 1164, 1168).
213
    George at *8, citing Pa. Dep't of Corrections v. Yeskey, 524 U.S. 206, 209-10, 118 S. Ct. 1952, 1954-
55, 141 L.Ed. 2d 215 (1998); see also, e.g., Frame v. City of Arlington, 657 F.3d 215, 224-25 (5th Cir. 2011).
58211
                                                                                               Page 36 of 39
        Case 3:16-cv-00842-SDD-SDJ            Document 190        02/20/20 Page 37 of 39



        True, Plaintiff needed and desired surgery, without which he was becoming
        disabled. But the ADA prohibits discrimination because of disability, not
        inadequate treatment for disability. So construed, neither the RA nor the
        ADA is violated by a prison’s simply failing to attend to the medical needs
        of its disabled prisoners.214


        The Court finds that Plaintiffs’ argument that the If-Reducible-No-Surgery policy

facially violates the ADA is, in essence, a claim related to inadequate medical treatment.

Although Plaintiffs couch the argument in the language and doctrine of the ADA, their

fundamental assertion is that If-Reducible-No-Surgery is an illegal policy because “such

a screening criterion for hernias is not medically justified.”215 In the eyes of the Court, that

duplicates their deliberate indifference argument and is cognizable under 42 U.S.C.

§1983, not the ADA.

        Likewise, with respect to Plaintiffs’ claims that Defendants failed to accommodate

inmates with hernias and cataracts in a manner consistent with the ADA, the Court finds

that the claims essentially arise out of Plaintiffs’ complaints about medical treatment. For

example, regarding their claim that Defendants assigned “inappropriate duty status” to

Plaintiffs, Plaintiffs argue that receiving “the requested and necessary surgeries would

have rendered these duty statuses irrelevant and constituted an accommodation for

Plaintiffs.”216 Elsewhere, Plaintiffs state that “[a] refusal to provide doctor-prescribed

medical care is a failure to accommodate.”217 Indeed, Plaintiffs explain, for Defendants to

provide adequate access to “existing public services” as required by the ADA, it would



214
    Hacker v. Cain, 2016 WL 3167176, at *19 (M.D. La. June 6, 2016) (internal quotations and citations
omitted).
215
    Rec. Doc. No. 108-1, p. 45.
216
    Id. at p. 58.
217
    Id. at p. 55.
58211
                                                                                        Page 37 of 39
        Case 3:16-cv-00842-SDD-SDJ         Document 190      02/20/20 Page 38 of 39



“require very little accommodation beyond the requested surgeries.”218 If the remedy to

the alleged discrimination is surgery, the Court concludes that the claims truly arise out

of deliberate indifference and not under the ADA.

        It is true that Plaintiffs present their claim as being broader than merely seeking

accommodation in the form of surgery. For example, they argue that assigning certain

duty statuses was “unnecessary or overly restrictive, even without the requested

surgeries.”219 Even assuming arguendo that the ADA/RA applies, the Court finds that no

competent summary judgment evidence has been presented to demonstrate intentional

discrimination against Plaintiffs due to their alleged disabilities. In their Reply, Plaintiffs

accuse Defendants of trying to “have it both ways”220 by arguing that certain Plaintiffs

were not impaired enough to need surgery but that they were impaired enough to merit

exclusion from “sports, hobbycraft, and the rodeo.”221 However, the Court notes that the

argument could be inverted to apply with equal force to Plaintiffs: if, as Plaintiffs argue,

they were so critically impaired that they urgently needed surgery, how does imposing

certain work and activity restrictions necessarily constitute illegal discrimination?

        Overall, the Court concludes that Defendants are entitled to summary judgment in

their favor because, based on the law and the competent summary judgment evidence

put forth by both parties, Plaintiffs’ ADA/RA claims are not properly cognizable under

those statutes; their claims are fundamentally concerned with the adequacy of their




218
    Id. at p. 56.
219
    Id. at p. 58.
220
    Rec. Doc. No. 178, p. 9.
221
    Id.
58211
                                                                                  Page 38 of 39
           Case 3:16-cv-00842-SDD-SDJ               Document 190           02/20/20 Page 39 of 39



medical treatment, which is a matter for 42 U.S.C. § 1983 and the Eighth Amendment,

not the ADA.

III.        CONCLUSION

            Accordingly, Plaintiffs’ Motion for Summary Judgment222 is hereby DENIED.

Defendants’ Motions for Summary Judgment223 are hereby GRANTED and the claims

against them dismissed with prejudice.

            IT IS SO ORDERED.

            Signed in Baton Rouge, Louisiana on February 20, 2020.




                                                 S
                                               CHIEF JUDGE SHELLY D. DICK
                                               UNITED STATES DISTRICT COURT
                                               MIDDLE DISTRICT OF LOUISIANA




222
       Rec. Doc. No. 108.
223
       Rec. Doc. Nos. 78, 90, 91, 92, 93, 94, 95, 103, 98, 104, and 116.
58211
                                                                                            Page 39 of 39
